Exhibit 99.1 Fundtech Contact: Yoram Bibring Fundtech Ltd. Tel: 1-201-946-1100 yoram.bibring@fundtech.com georger@fundtech.com FOR IMMEDIATE RELEASE FUNDTECH REPORTS FINANCIAL RESULTS FOR THE FIRST QUARTER OF 2007 - Quarterly Revenues Grow 19% Year-over-Year to $23.2 Million - GAAP EPS 3 Cents - Non GAAP EPS 12 Cents - Increasing 2007 guidance JERSEY CITY, N.J. —May 7, 2007, — Fundtech Ltd. (NASDAQ: FNDT), a leading provider of global electronic payment, settlement and cash management solutions, today announced financial results for the first quarter ended March 31, 2007.Fundtech posted quarterly revenues of $23.2 million, a 19% increase year-over-year, compared to first quarter revenues of $19.4 million in 2006. and slightly higher than fourth quarter 2006 revenues of $23.1 million. On a GAAP (Generally Accepted Accounting Principles) basis, the Company reported net income of $0.4 million or $0.03 per diluted share, for the first quarter of 2007, compared with net income of $0.2 million, or $0.01 per diluted share, in the first quarter of 2006, and net income of $1.6 million, or $0.10 per diluted share, in the fourth quarter of 2006. Excluding stock-based compensation, amortization of intangibles and amortization of capitalized software costs, Fundtech’s adjusted non-GAAP net income for the first quarter of 2007 was $1.9 million, or $0.12 per diluted share, compared with $1.4 million, or $0.09 per diluted share, in the first quarter of 2006 and $3.0 million, or $0.19 per diluted share, in the fourth quarter of 2006. (See Schedule A attached to this news release Reconciliation to GAAP). “We started 2007 with a strong first quarter as organic revenues increased 16%, year-over-year and non-GAAP EPS exceeded our guidance” said CEO Reuven Ben Menachem.“While our Global PAYplus product is continuing to gain momentum as the premier global payment system in the market, I am also very encouraged by the progress we are making with our CASHplus product which I believe is the best cash management system in the US market. Our comprehensive product offering will propel our future growth in 2007 and beyond”. Other operational highlights: · During the first quarter Fundtech closed63 new deals and added 8 new bank customers · During the first quarter Fundtech closed 9 new system sales: including 1 Global Liquidity Manager to a large European bank, 1 CLS system, PAYplus USA, and 5 IGT plus at bbp. · During the first quarter Fundtech also closed 1 Faster Payment sub-system sale and 2 SEPA subsystems sales with existing Global PAYplus customers. Reconciliation of GAAP results to non-GAAP results Fundtech provides adjusted non-GAAP operating results as a supplement to its GAAP financial results. The presentation of this information should not be considered in isolation to, or as a substitute for, the financial results presented in accordance with GAAP. Management believes that non-GAAP financial measures are useful to investors because they allow for an evaluation of the Company with a focus on the performance of its core operations. Fundtech’s executive management team uses these same non-GAAP measures internally to assess the ongoing performance of the Company. Since this information is not a GAAP measurement of financial performance, there are material limitations to its usefulness on a stand-alone basis, including the lack of comparability of this presentation to the GAAP financial results of other companies. Fundtech’s non-GAAP results exclude stock-based compensation, amortization of intangibles and amortization of capitalized software costs . A detailed reconciliation of GAAP net income to non-GAAP net income is included in the attached Schedule A, Reconciliation to GAAP. Guidance The financial guidance provided is current as of today only and the Company undertakes no obligation to update its estimates. For the second quarter of 2007 we expect revenues of between $24.7 million and $25.2 million, GAAP earnings per diluted share of between $0.08 and $0.10 and adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.15 to $0.17. For fiscal 2007 we are increasing our guidance from the guidance we provided in February 2007 for both revenues and earnings per share. We now expect revenues of between $99.0 million and $101.0 million, GAAP earnings per diluted share of between $0.37 and $0.43 and adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.63 to $0.70. We estimate that for 2007 our income tax expenses will be approximately $1.3 million while net interest income will be approximately $1.8 million. We estimate that amortization expenses for the second quarter of 2007 will be approximately $280,000 and that stock compensation expenses will be approximately $630,000. We estimate that amortization expenses for 2007 will be approximately $1.8 million and that stock compensation expenses will be approximately $2.6 million. The Company’s guidance for the second quarter of 2007 and full-year 2007 assumes no change in the calculation of the Company’s tax provision, which currently assumes a full valuation allowance against the Company’s deferred tax assets. Company to Host Conference Call The senior management of Fundtech will host a conference call at 08:30 a.m. (ET) today, Monday, May 7, to discuss the Company’s first-quarteras well as 2007 financial guidance, and to answer questions from the investment community. To participate, please call (800)-599-9816 or 617-847-8705 and ask for the Fundtech Call. A replay of the conference call will be available for playback from 10:30am (ET) May 7, until 11:59pm (ET) May 14. The replay may be accessed by dialing (888) 286-8010 or 617-801-6888, passcode 67134429. This call will also be web cast live on: http://www.fundtech.com. An online replay will be available until May 31. About Fundtech Fundtech Ltd is a leading provider of software solutions and services to financial institutions around the world. The Company develops and sells a broad array of products across the “financial supply chain” that enable banks to automate their corporate banking activities in order to improve efficiency, while providing their customers with more choices, more convenience and more control. Fundtech offers products in four major categories: cash management, payments, settlements and financial messaging. Fundtech has recently expanded its product line with a securities post-trade settlement processing system. Forward Looking Statements: This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements may include, but are not limited to, the expectations related to second-quarter revenues; second-quarter GAAP earnings per share; second-quarter adjusted non-GAAP earnings per share; full-year 2007 revenues; full-year 2007 GAAP earnings per share; and full-year 2007 adjusted non-GAAP earnings per share.These statements are based on management’s current expectations and are subject to risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, expected, estimated or projected. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: a downturn in the financial services industry; failure to obtain revenue as anticipated; and risks and other factors detailed from time to time in Fundtech's public filings, including its Annual Report on Form 20-F for the year ended December 31, 2005. Fundtech undertakes no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this Release or to reflect the occurrence of unanticipated events. # # # FUNDTECH LTD. AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands) March 31, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 29,172 $ 28,616 Short term investments 3,932 Marketable securities - short term 18,502 18,551 Trade receivables, net 26,977 25,058 Other accounts receivable, prepaid expenses and inventories 3,781 2,608 Total current assets 82,364 74,833 Severance pay fund 1,289 1,221 Long term lease deposits 635 639 Prepaid expenses 2,129 1,821 Property and equipment, net 12,371 11,944 Goodwill, net 22,253 18,979 Other assets, net 3,748 2,626 Total assets $ 124,789 $ 112,063 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade payables $ 1,538 $ 2,444 Deferred revenues 16,776 7,567 Accrued restructuring expenses 185 185 Employee and payroll accruals 4,614 4,483 Other accounts payable and accrued expenses 7,166 5,360 Total current liabilities 30,279 20,039 Accrued severance pay 1,576 1,399 Accrued restructuring and other expenses 15 62 Other long term liabilities 1,233 777 Total liabilities 33,103 22,277 Shareholders' equity: Share capital 46 46 Additional paid-in capital 147,731 146,611 Accumulated other comprehensive income (loss) 156 (196 ) Accumulated deficit (52,989 ) (53,417 ) Treasury stock, at cost (3,258 ) (3,258 ) Total shareholders' equity 91,686 89,786 - - Total liabilities and shareholders' equity $ 124,789 $ 112,063 FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statements of Operations (In Thousands, Except Share and Per Share Data) Three Months Ended March 31, 2007 2006 Revenues: Software license $ 4,007 $ 2,796 Software hosting 3,439 3,027 Maintenance 6,036 5,484 Services 9,689 8,101 Total revenues 23,171 19,408 Operating expenses: Software licenses costs 22 134 Amortization of capitalized software development costs 394 394 Amortization of other intangible assets 409 319 Maintenance, hosting and services costs [1] 10,200 8,201 Software development [1] 4,683 3,697 Selling and marketing [1] 4,231 3,715 General and administrative [1] 3,109 2,853 Total operating expenses 23,048 19,313 Operating income 123 95 Financial income, net 441 440 Income taxes (136 ) (374 ) Net income $ 428 $ 161 Net income per share: Net income used in computing income per share $ 428 $ 161 Basic income per share $ 0.03 $ 0.01 Diluted income per share $ 0.03 $ 0.01 Shares used in computing: Basic income per share 15,068,837 14,999,808 Diluted income per share 16,193,264 16,029,209 Adjusted non-GAAP[2] net income per share: Adjusted non-GAAP[2] net income used in computing income per share $ 1,896 $ 1,436 Adjusted non-GAAP[2] net income per share $ 0.12 $ 0.09 Shares used in computing adjusted non-GAAP[2] net income per share 16,193,264 16,029,209 Reconciliation of net income to adjusted non-GAAP[2] net income: Net income $ 428 $ 161 Amortization 803 713 Stock-based compensation 665 562 Adjusted non-GAAP[2] net income $ 1,896 $ 1,436 [1] Includes charges for stock-based compensation in 2007 and 2006 [2] See Reconciliation to GAAP FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statement of Cash Flows (In Thousands) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATIONS: Net income $ 428 $ 161 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,853 1,583 Increase in trade receivables (1,089 ) (2,885 ) Increase in prepaid expenses, other accounts receivable and inventories (1,462 ) (75 ) Decrease in trade payables (911 ) (625 ) Increase in deferred revenues 9,311 7,192 Decrease in employee and payroll accruals (48 ) (356 ) (Decrease) increase in other accounts payable and accrued expenses 231 133 (Decrease) in accrued restructuring expenses (47 ) (51 ) Increase in accrued severance pay, net 109 26 Decrease in accrued interest on marketable securities 34 88 Losses on disposition of fixed assets (7 ) (1 ) Stock-based compensation 665 562 Increase in other long term payables 31 Net cash provided by operations 9,067 5,783 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in held-to-maturity marketable securities (7,777 ) (9,864 ) Proceeds from held-to-maturity marketable securities 8,865 4,677 Maturity of (investment in) short term deposits (3,932 ) 216 Purchase of property and equipment (1,406 ) (836 ) Increase (decrease) in long-term lease deposits and prepaid expenses 4 (12 ) Investments in subsidiaries (5,019 ) Proceeds from sale of fixed assets 24 1 Net cash used in investing activities (9,241 ) (5,818 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of share capital and exercise of stock options and warrants, net 455 461 Increase in long-term other assets (75 ) Investment in treasury stock, at cost Net cash provided byfinancing activities 455 386 Effect of exchange rate on cash and cash equivalents 275 42 Increase in cash and cash equivalents 556 393 Cash and cash equivalents at the beginning of the period 28,616 30,807 Cash and cash equivalents at the end of the period $ 29,172 $ 31,200 Appendix A Investment in Subsidiaries Working Capital $ 689 $ Long term assets 1,999 Long term liabilities Goodwill 2,331 $ 5,019 $ Schedule A to Press Release Reconciliation to GAAP (In Thousands, Except Share and Per Share Data) The following information sets forth Fundtech's calculation of adjusted non-GAAP net income as contained in the Company's press release: Three Months Ended March 31, December 31, 2006 2007 2006 2006 Reconciliation of net income (loss) to adjusted non-GAAP net income: Net income (loss) $ 428 [1] $ 161 [1] $ 1,635 [1] Amortization of capitalized software development costs 394 394 394 Amortization of other intangible assets 409 319 318 Stock-based compensation charged as follows: Maintenance, hosting and services costs 72 57 52 Software development 61 37 40 Selling and marketing 150 124 137 General and administrative 382 344 406 Adjusted non-GAAP net income $ 1,896 $ 1,436 $ 2,982 Adjusted non-GAAP net income per share $ 0.12 $ 0.09 $ 0.19 Shares used in computing adjusted non-GAAP net income per share 16,193,264 16,029,209 15,963,751 [1] Net income per share (diluted) was approximately $0.03, $0.01 and $0.10 for the three months ended March 31, 2007 and 2006 and the three months ended December 31, 2006, respectively.
